Exhibit 10.1

XXXXX INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

INTRICON CORPORATION
ANNUAL INCENTIVE PLAN
FOR EXECUTIVES AND KEY EMPLOYEES

FISCAL YEAR 2009

PLAN OBJECTIVE

The objective of this incentive plan is to align the efforts of executives and
key employees with shareholder interests by rewarding participants for the
achievement of the company’s strategic objectives.

 

 

 

 

 

 

 

PLAN SUMMARY

 

 

 

 

 

 

 

•

A target level of financial performance must be met in order for any incentives
to be paid.

 

 

 

 

 

 

 

•

You will be eligible to earn a percentage of your salary when the company
satisfies a target level of financial performance (pro-forma net income), and
strategic objectives of the company are accomplished.

 

 

 

 

 

 

 

•

Your incentive earnings will be paid by February 28th, based on audited year-end
financial results.

 

 

 

 

 

 

 

Note:

 

The remaining pages and exhibits provide further explanation regarding plan
design, payout criteria, and administration.

 

 

 

 

 

 

ELIGIBILITY CRITERIA

Executives and key employees of the company are eligible for plan participation,
as determined by the employment contract Compensation Committee of the Board of
Directors. Plan participants are those individuals who can have a significant
impact on the strategic and financial performance of IntriCon.

- 1 -

--------------------------------------------------------------------------------



SIZE OF AWARD OPPORTUNITY

The budgeted incentive potential for plan participants is expressed as a
percentage of base salary on December 31st of the plan year. (Salary does not
include any incentive payments made from the previous year.)

 

 

 

 

 

Tier Level

 

Positions

 

Budgeted Incentive
Opportunity

1

 

Chief Executive Officer

 

50%

2

 

Officers

 

40%

3

 

Key Employees With Management Responsibilities*

 

25%

4

 

Key Employees Without Management Responsibilities*

 

20%

* Refer to Exhibit 3 for 2009 participating list of titles.

Incentive awards for plan participants who work less than full-time will be
pro-rated accordingly.

FUNDING THE PLAN

At the beginning of the year a pro-forma net income target will be established
at the company level to determine incentive funding. The Chief Executive Officer
and Chief Financial Officer will communicate this financial midpoint to you. If
the company exceeds its target financial level, you will be eligible to receive
a greater than midpoint level incentive award.

The plan pays out for a range of financial performance based on year-end results
against budgeted pro-forma net income. Below 80% of budgeted net income, no
incentives will be paid. At 80% of budgeted net income, the plan pays out
one-half (or 50%) of the available incentive opportunity for that tier (please
refer to the table below and Exhibit 1 for an example based on the current
year’s financial goal.) At maximum (150% of pro-forma net income), the plan pays
out one and one-half (150%) times of the available incentive opportunity for
that tier.

 

 

 

 

 

Level

 

 

 

Company
Financial Goal
2009 Goal

Target

 

80%

 

XXXXX

 

 

90%

 

XXXXX

Midpoint

 

100%

 

XXXXX

 

 

125%

 

XXXXX

Maximum

 

150%

 

XXXXX

- 2 -

--------------------------------------------------------------------------------



Payout Criteria: Company Strategic Objectives

The company must achieve at least the target level of pro-forma net income (80%
of target) in order for any payout to be earned for the achievement of company
strategic objectives. Your incentive potential is determined by actual year-end
company financial results achieved.

You may earn all or a portion of your total incentive potential based on the
achievement of the company’s strategic objectives.

At the beginning of the year, clearly measurable strategic objectives for the
company will be communicated to you by the Chief Executive Officer or Chief
Financial Officer. Typically, there will be no more than four strategic
objectives established. The strategic objectives may be weighted by tier and/or
by position within the tier to appropriately reflect the influence a given
position may have on the outcome of a specific objective. The total of the
strategic objectives should equal 100 percent for each participant.

Progress against strategic objectives will be reviewed on a quarterly basis. In
rare instances, modifications may be required. Any substantive revisions to the
objectives (such as changing a strategic objective or its weighting) will
require the approval of the Chief Executive Officer.

At year-end, performance against assigned strategic objectives will be reviewed
to determine an overall evaluation score (percent of strategic objectives
achieved.) The overall evaluation score will determine what portion of the award
you will receive. (For example, if 90 percent of the strategic objectives are
achieved, then 90 percent of the incentive opportunity will be payable). Final
incentive earnings will be determined in January.

Incentive awards will typically be paid following year end audited results,
usually by February 28th.

 

 

 

 

Note:

Please see Exhibit 1 for a plan payout example. Exhibit 2 further details plan
definitions, eligibility, and payout criteria.

QUALIFICATION OF AWARD PAYMENT

The Chief Executive Officer reserves the right to withhold incentive payment in
the event an individual is on probation status at fiscal year end.

- 3 -

--------------------------------------------------------------------------------



PLAN ADMINISTRATION

Payout Timing

Individual incentives will be paid upon final approval of the Compensation
Committee of the Board of Directors, with payout contingent upon completion of
the year-end audited financial results, usually no later than February 28th.

Plan Amendment, Modification, or Termination

From time to time IntriCon may make plan amendments as it believes appropriate
and/or may terminate the plan at any time, provided that no such amendment or
termination will affect the right of any participant to receive incentive
compensation in accordance with the terms of the plan for the portion of any
year up to the date of the amendment or termination. Typically, any such
modification would be made on an annual basis.

New Hires

New hires must begin their employment by October 1st to qualify for plan
participation. For individuals hired by October 1st of the plan year,
eligibility begins on the first date of employment. Individual incentive awards
will be prorated from the date of hire.

Promotions

For individuals promoted into an incentive eligible position that has a
different award opportunity, the new opportunity will apply based on the actual
time served in the new position, and the prior incentive opportunity will apply
to the actual time served in the prior position. At no time will an individual
receive more than a 12-month incentive payment for the fiscal year.

Promotions – Newly Eligible

Individuals must be promoted into an incentive eligible position by October 1st
to qualify. Individual incentive awards will be prorated from the date of
promotion.

Leaves of Absence

A participating employee who takes a leave of absence from IntriCon for a period
of more than 12 weeks will be subject to a pro-rated incentive award
calculation. Only the length of the leave in excess of 12 weeks will be
considered in the pro-ration calculation. Leaves of absence include (but are not
limited to) Family and Medical Leave (FMLA), disability leave, medical leave,
etc.

- 4 -

--------------------------------------------------------------------------------



Termination of Employment

In the event an eligible participant ceases to be an employee during any year in
which he/she is participating in the plan, he/she will not be eligible to
receive any incentive compensation for such year. Individuals need to be
employed as of December 31st, of the plan year in order to receive an award.

Should the plan participant be covered by an employment contract, all such
provisions regarding payout of incentives upon termination of employment shall
be adhered to.

Right to Continue Employment

Nothing contained in the plan shall be construed to confer upon any employee the
right to continue in the employment of, or the right of IntriCon to terminate
his/her employment at any time.

General Provisions

The extent to which incentive payments are eligible compensation for benefit
plan purposes is determined solely by the plan document governing the respective
benefit plan. Interpretation of the provisions of any employee benefit plan,
including the intent of any provision, rests solely with the Compensation
Committee of the Board of Directors. All payments are subject to Federal, state,
FICA, and other required withholdings

- 5 -

--------------------------------------------------------------------------------



Exhibit 1

INTRICON CORPORATION
ANNUAL INCENTIVE PLAN
FOR EXECUTIVES AND KEY EMPLOYEES

FISCAL YEAR 2009

- Payout Example 1 -

EXAMPLE ASSUMPTIONS

 

 

•

Assumes a Tier 4 employee eligible for a 20% reward at midpoint (expressed as a
percent of base compensation) and annual compensation of $80,000.

 

 

•

Assumes year-end company financial performance achieved at midpoint level = 20%
total award potential with payout scale as indicated below.

 

 

•

Assumes company strategic objective achievement at 85 percent.

COMPANY NET INCOME GOAL AND INCENTIVE PAYOUT AMOUNTS

 

 

 

 

 

 

 

 

Company Financial Goal
2009 Goal

 

 

 

 

Individual Reward Potential
% of Base Salary

 

Target

 

80

%

 

10

%

 

 

 

90

%

 

15

%

 

Midpoint

 

100

%

 

20

%

 

 

 

125

%

 

25

%

 

Maximum

 

150

%

 

30

%

 

Objectives established for Tier 4 at beginning of year:

 

 

 

 

 

Objectives

 

Weighting

 

1

 

50

%

 

2

 

30

%

 

3

 

20

%

 

Total

 

100

%

 

- 6 -

--------------------------------------------------------------------------------



Exhibit 1
(Continued)

At year end:

 

 

Step 1:

Determine incentive funding based on financial results

 

 

 

Midpoint level pro-forma net income achieved = 20% opportunity funded

 

 

 

20% x $80,000 = $16,000

 

 

Step 2:

Determine results achieved for each goal


 

 

 

 

 

 

 

 

 

 

 

 

 

Objective

 

Weighting

 

Percentage Earned

 

Results Achieved

 

 

1

 

50

%

 

90

%

 

45

%

 

 

2

 

30

%

 

80

%

 

24

%

 

 

3

 

20

%

 

80

%

 

16

%

 

 

Total

 

100

%

 

 

 

 

85

%

 


 

 

Step 3:

Calculate incentive award based on ratings.

 

 

 

$16,000 x 85% results achieved = $13,600

 

 

Step 4:

Total incentive payout earned:

 

 

 

Total: $13,600

- 7 -

--------------------------------------------------------------------------------



Exhibit 1
(Continued)

- Payout Example 2 -

EXAMPLE ASSUMPTIONS

 

 

•

Assumes a Tier 4 employee eligible for a 20% reward at midpoint (expressed as a
percent of base compensation) and annual compensation of $80,000.

 

 

•

Assumes year-end company financial performance exceeded midpoint at 110% level =
25% total award potential with payout scale as indicated below.

 

 

•

Assumes company strategic objective achievement at 96 percent.

COMPANY NET INCOME GOAL AND INCENTIVE PAYOUT AMOUNTS

 

 

 

 

 

 

 

 

Company Financial Goal
2009 Goal

 

 

 

Individual Reward Potential
% of Base Salary

 

Target

 

80

%

 

10

%

 

 

 

90

%

 

15

%

 

Midpoint

 

100

%

 

20

%

 

 

 

125

%

 

25

%

 

Maximum

 

150

%

 

30

%

 

Individual objectives established at beginning of year:

 

 

 

 

 

Objectives

 

Weighting

 

1

 

60

%

 

2

 

40

%

 

Total

 

100

%

 

- 8 -

--------------------------------------------------------------------------------



Exhibit 1
(Continued)

 

 

At year end:

 

 

 

Step 1:

Determine incentive funding based on financial results

 

 

 

Midpoint level pro-forma net income exceeded = 25% opportunity funded

 

 

 

25% x $80,000 = $20,000

 

 

Step 2:

Determine results achieved for each goal


 

 

 

 

 

 

 

 

 

 

 

 

 

Objective

 

Weighting

 

Percentage Earned

 

Results Achieved

 

 

1

 

60

%

 

100

%

 

60

%

 

 

2

 

40

%

 

90

%

 

36

%

 

 

Total

 

100

%

 

 

 

 

96

%

 


 

 

Step 3:

Calculate incentive award based on ratings.

 

 

 

$20,000 x 96% results achieved = $19,200

 

 

Step 4:

Total incentive payout earned:

 

 

 

Total: $19,200

- 9 -

--------------------------------------------------------------------------------



Exhibit 2

INTRICON CORPORATION
ANNUAL INCENTIVE PLAN
FOR EXECUTIVES AND KEY EMPLOYEES

FISCAL YEAR 2009

DEFINITION OF TERMS

The following terms as used in the plan have meaning as described below:

Designation of Participants

Any executive or key employee who has been designated by the Chief Executive
Officer as a participant in the plan for the year or during the year. Upon
determination of eligibility, each participant will be furnished with an outline
of the plan as it applies to him/her and will be notified of the level of
incentive for which he/she is eligible.

Pro-Forma Net Income

Pro-Forma Net Income represents consolidated net income, as defined by “GAAP”
(General Accepted Accounting Principles), after the accrual of the bonus payout.

Eligibility Criteria

Individuals need to be regular employees, work a minimum of half time to be
eligible for plan participation, and be in an executive or key position.
Incentive awards for employees who work less than full-time will be prorated
according to his/her annual base wage.

Financial Objective

The level of organizational performance against pro-forma net income, as
approved by the Board of Directors. IntriCon may amend the goals to reflect
material adjustment in or changes to the company’s policies; to reflect material
changes such as mergers or acquisitions; and to reflect such other events having
a material impact on goals.

Strategic Objective

Clearly measureable strategic objectives will be identified by executive
management and the board of directors. These strategic objectives will be
communicated to the participants at the beginning of the plan year. The
achievement of these strategic objectives will be determined by the board of
directors.

- 10 -

--------------------------------------------------------------------------------



Exhibit 2
(Continued)

Payout

The actual amount to be paid to a participant based upon achievement of
IntriCon’s financial results and strategic goal achievement.

Plan Year

The fiscal year of IntriCon (January 1 through December 31).

Salary

The employee’s base salary as of December 31st of the plan year.







- 11 -

--------------------------------------------------------------------------------



Exhibit 3

INTRICON CORPORATION
ANNUAL INCENTIVE PLAN
FOR EXECUTIVES AND KEY EMPLOYEES

FISCAL YEAR 2009
PARTICIPATING TITLES BY TIER*

Tier 1

Location

 

 

•   Chief Executive Officer

MN

 

 

Tier 2

 

 

 

•   Chief Financial Officer

MN

•   Vice President of Sales and Marketing

MN

•   Vice President of Operations

MN

•   Vice President of Research and Development

MN

•   Vice President of Quality and Regulatory Affairs

MN

•   General Manager

CA

 

 

Tier 3

 

 

 

•   XXXXX

XXXXX

•   XXXXX

XXXXX

•   XXXXX

XXXXX

 

 

Tier 4

 

 

 

•   XXXXX

XXXXX

•   XXXXX

XXXXX

•   XXXXX

XXXXX

•   XXXXX

XXXXX

•   XXXXX

XXXXX

•   XXXXX

XXXXX

•   XXXXX

XXXXX



* IntriCon reserves the right to change the participation list from year to
year.







- 12 -

--------------------------------------------------------------------------------